DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 20170293175).
Regarding claim 1, Lin discloses (Figs. 1-14) a display panel, comprising: an array substrate (11, 21) with a first protrusion (25, 126) defined thereon; a color filter substrate (19, 22) disposed opposite to the array substrate; and a supporting structure (23, 125) disposed between the array substrate and the color filter substrate, wherein an end of the supporting structure (23, 125) is connected to a lateral side of the color filter substrate (19, 22), and another end of the supporting structure is connected to a lateral side of the array substrate (11, 21) and abuts the first protrusion (25, 126).
Regarding claim 9, Lin discloses (Figs. 1-14) a method of manufacturing a display panel, comprising following steps: forming a first protrusion (25, 126) on the array substrate (11, 21); providing a color filter substrate (19, 22); disposing a supporting structure (23, 125) on a side of the color filter substrate near the array substrate; and aligning and attaching the color filter .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Cho et al. (US 20170059906).
Regarding claim 2, Lin discloses (Figs. 1-14) the array substrate further comprises: a glass substrate (11, 21).
Lin does not necessarily disclose a buffer layer disposed on the glass substrate; a thin-film transistor (TFT) layer disposed on the buffer layer; and a passivation layer disposed on the TFT layer, wherein the first protrusion is defined on the passivation layer.
Cho discloses (Figs. 2-3) a buffer layer (section 0041) disposed on the glass substrate (100); a thin-film transistor (TFT) layer (110) disposed on the buffer layer; and a passivation layer (120) disposed on the TFT layer, wherein the first protrusion (170) is defined on the passivation layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Cho to protect the thin film transistor from impurities. 
Regarding claim 3, Lin does not necessarily disclose the TFT layer comprises: an active layer; a gate insulating layer disposed on the active layer; a gate layer disposed on the gate 
Cho discloses (Figs. 2-3) the TFT layer comprises: an active layer; a gate insulating layer disposed on the active layer; a gate layer disposed on the gate insulating layer; an interlayer dielectric layer disposed on the gate layer; and a source/drain layer disposed on the interlayer dielectric layer (section 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Cho to switch and drive the pixels. 
Regarding claim 7, Lin discloses (Figs. 1-14) the array substrate comprises a gate layer (12) and a source/drain layer (16), the source/drain layer is disposed on the gate layer.
Lin does not necessarily disclose the first protrusion is defined on the source/drain layer.
Cho discloses (Figs. 2-3) the first protrusion (170) is defined on the source/drain layer (section 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Cho to maintain a cell gap.
Regarding claim 10, Lin does not necessarily disclose the step of forming the first protrusion on the array substrate comprises following steps: providing a glass substrate; forming a buffer layer on the glass substrate; forming a gate layer on the buffer layer, wherein the gate layer comprises a gate line and a third protrusion; forming a source/drain layer on the gate layer, wherein a second protrusion is formed on a position on the source/drain layer corresponding to the third protrusion; and  forming a passivation layer on the source/drain layer, thereby forming the first protrusion on the passivation layer.
Cho discloses (Figs. 2-3) the step of forming the first protrusion on the array substrate comprises following steps: providing a glass substrate (100); forming a buffer layer on the glass .
Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Cho in view of Nomura (US 20130235294).
Regarding claim 4, Lin does not necessarily disclose a second protrusion is defined on the source/drain layer, and the passivation layer covers the source/drain layer, thereby forming the first protrusion on a position on the passivation layer corresponding to the second protrusion.
Nomura discloses (Figs. 1-19G) a second protrusion (4, 20, 67) is defined on the source/drain layer (63), and the passivation layer (66) covers the source/drain layer, thereby forming the first protrusion on a position on the passivation layer corresponding to the second protrusion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Nomura to obtain a constant cell gap. 
Regarding claim 5, Lin does not necessarily disclose the gate layer comprises a gate line and a third protrusion, and the source/drain layer covers the third protrusion, thereby forming the second protrusion on a position on the source/drain layer corresponding to the third protrusion.
Nomura discloses (Figs. 1-19G) the gate layer comprises a gate line (61) and a third protrusion (4, 20, 67), and the source/drain layer (63) covers the third protrusion, thereby forming the second protrusion on a position on the source/drain layer corresponding to the third 
Regarding claim 8, Lin does not necessarily disclose the first protrusion has a criss-crossing structure.
Nomura discloses (Figs. 1-19G) the first protrusion (67) has a criss-crossing structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Nomura to obtain a constant cell gap. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Cho in view of Shim (US 20120113347).
Regarding claim 6, Lin does not necessarily disclose a recess is defined on a side of the supporting structure near the array substrate and corresponds to the first protrusion, and the supporting structure abuts the array substrate by engaging the recess with the first protrusion.
Shim discloses (Figs. 1-17E) a recess (portion where 152 is located) is defined on a side of the supporting structure (160) near the array substrate (101) and corresponds to the first protrusion (152), and the supporting structure (160) abuts the array substrate by engaging the recess with the first protrusion (152). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Shim to improve the sticking in of the supporting structure caused by physical impact or vibration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871